Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This application is a continuation of reissue 16/787,424 which is a broadening reissue of U.S. Patent 9,894,931 (the ‘931 Patent).
The ‘931 Patent
The ‘931 Patent issued with eight (8) claims.  The amendment filed 06/03/2021canceled original claims 1-8 and included new claims 9-31.  Independent claims 9 and 21 are representative as follows:


9. (New) An atomizer that is configured to be connected to a battery assembly of an electronic cigarette, the atomizer comprising: 

a shell having a proximal portion for supporting a mouthpiece, and a distal portion including at least two mounting members for releasably connecting the atomizer to the battery assembly with a clamp connection, the shell including an atomizing cavity and further including a liquid cavity having a proximal end and a distal end; 

a sealing member arranged inside the shell to seal the proximal end of the liquid cavity, the sealing member including a through hole for receiving a smoke guide tube; 

a guide rope arranged in the atomizing cavity and passing through a heating wire therein; and 
a cover that forms at least a portion of the atomizing cavity, the cover including an opening protrusion extending from an upper portion of the cover and two grooves formed on opposing sides of the cover, at least one end tip of the guide rope extending through at least one of the two grooves, 

wherein the smoke guide tube is releasably connected to the opening protrusion of the cover in an airtight fit.

21. (New) An atomizer that is configured to be connected to a battery assembly of an electronic cigarette, the atomizer comprising: 

a shell having a proximal portion for supporting a mouthpiece, and a distal portion including at least two mounting members for releasably connecting the atomizer to the battery assembly with a clamp connection, the shell including an atomizing cavity and further including a liquid cavity having a proximal end and a distal end; 

a sealing member arranged inside the shell to seal the proximal end of the liquid cavity, the sealing member including a through hole for receiving a smoke guide tube; 

a guide rope arranged in the atomizing cavity and passing through a heating wire therein; and 
a cover and a holder configured to engage with each other to form at least a portion of the atomizing cavity, the cover including a first groove, the holder including a second groove, the guide rope arranged to extend out of the atomizing cavity through an opening formed by the first groove and the second groove, 

wherein the smoke guide tube is releasably connected to the opening protrusion of the cover in an airtight fit.

Improper Amendment
The amendment filed 06/3/2021 proposes amendments to the claims that do not comply with 37 CFR 1.173(c) that states:

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. (emphasis added)

Pages 9-14 of the Remarks filed 06/03/2021 indicate that support in the original Patent is found in “FIGS. 1-6 and accompanying description.”  This is not considered a proper explanation of the support in the disclosure of the patent as it cannot be easily determined from what they have provided what are the changes made to the claims.
Applicant is notified that any subsequent amendment to the specification and/or claims must fully comply with 37 CFR 1.173(c).  

Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The filing of the copy of the oath/declaration from the parent reissue application does not
 comply with 37 CFR 1.175(f) (1) (ii) because the reissue application enlarges the scope of the claims of the original patent.  The claims of the original patent are directed to an anion electronic cigarette, while the new claims in the present reissue application enlarge the scope of the original patent by claiming an atomizer that does not include all the features of an anion electronic cigarette. Therefore, a new oath/declaration is required.  (Refer to MPEP 1451 II.B.1 and I.B.1)  A new consent of the assignee should be filed with the new declaration.  (Refer to MPEP 1451 II.A)
Claims 9-31 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
Original Patent requirement under 35 U.S.C. 251(a)
IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 9-31 are rejected as not complying with the original patent requirement under 35 U.S.C. 251.

	New reissue claims 9-31 are directed to an atomizer.  
Forum US, Inc. v Flow Valve, LLC, 926 F.3d 1346, 2019 USPQ2d 221227 (Fed. Cir.), for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”  Indus. Chems., 315 U.S. at 676.  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.”  Antares, 771 F.3d at 1362.
The ‘931 Patent relates to an electronic cigarette, more particularly to an anion cigarette capable of generating a large number of anions and convenient for the addition of tobacco tar. (Col. 1, lines 15-18)    The written description and drawings disclose only embodiments of an electronic cigarette that includes an anion generator (14) and emphasizes the importance of generating a large number of anions that contribute to the removal of harmful substances in the human body throughout the Specification.    Regarding new reissue claims 9-31 directed to an atomizer, there is no evidence from the specification or the drawings that the original patent intended to claim the atomizer as a separate invention.
	The Abstract of the ‘931 Patent discloses:
Provided is an anion electronic cigarette that includes an atomizer (1) and battery assembly (2) which are electrically connected to each other. The anionic electronic cigarette further includes an anion generation device, comprising an anion generator (14) which is electrically connected to the control circuit provided in the battery assembly (2). The anion electronic cigarette causes electronic smoke comprised of high-density anions to enter the human body, which can help smokers to mitigate the smoking addiction and even quit smoking, while providing a cleaner a method of smoking. At the same time, when it is required to add liquid tobacco tar into the electronic cigarette in the present invention, it only requires opening the cigarette nozzle and pulling out the sealing pillar from the tar injection hole to inject tobacco tar into the tobacco tar cavity, which is fast and convenient and is not easy for tar to leak. (Emphasis added)


Under the heading “SUMMARY OF THE INVENTION,” the Specification teaches:

In view of the defects in the prior art, the invention provides An (sic) anion electronic cigarette, the electronic cigarette is provided with an anion generator therein, so a large number of anions are inhaled by people who smoke the electronic cigarette, thus contributing to the removal of harmful substances in human body and assisting smoker in resisting smoke temptation and even quitting smoking. 

 	In order to achieve the above objective, the invention adopts the technical proposal as follows:
 	An anion electronic cigarette comprises an atomizer and a battery assembly that are electrically connected with each other, and further comprises an anion generation device that comprises an anion generator and a control circuit, the anion generator is arranged on an electronic smoke flow channel and is electrically connected with the control circuit arranged inside the battery assembly. (Col. 1, lines 42-60; emphasis added)

	The anion generator is arranged on a smoke channel on the bottom of the electronic cigarette atomizer, and a smoke flow passes through the anion generator before entering the atomizer, so as to generate a large number of anions. (Col. 2, lines 49-52, emphasis added)

Since the structure above is adopted, the anion generator is arranged in the electronic cigarette of the invention, high-concentration anions enter into human body through electronic smoke when people smoke the electronic cigarette, thus contributing to the removal of harmful substances in human body and assisting smoker in resisting smoke temptation and even quitting smoking. Meanwhile, when the addition of liquid tobacco tar is required, only the holder of the electronic cigarette of the invention needs to be opened and the sealing cylinders are pulled out of the injection holes so as to inject the tobacco tar into the tobacco tar cavity, which is convenient, fast, and difficult to cause tobacco tar leakage. (Col. 3, lines 7-13, emphasis added)

Under the heading “DETAILED DESCRIPTION OF THE EMBODIMENTS,” the Specification teaches:
	Referring to FIG. 1 and FIG. 2, a negative electronic cigarette of the invention having a flat section comprises an atomizer 1 and a battery assembly 2 that are electrically connected with each other. Meanwhile, the anion electronic cigarette further comprises an anion generation device that comprises an anion generator 14 and a control circuit (not shown in the drawings), the anion generator 14 is arranged on an electronic smoke flow channel and is electrically connected with the control circuit arranged inside the battery assembly 2.  (Col. 3, lines 40-49, emphasis added)

	
	In the present reissue, Patent Owner broadens the claims to include embodiments of an atomizer.  Further, the claimed atomizer does not require an anion generation device or an anion generator 14.  
The ‘931 Patent does not “clearly and unequivocally disclose” an atomizer as a separate invention and much less does not “clearly and unequivocally disclose” an atomizer as a separate invention that does not require an anion generation device. 
As a matter of fact, the title of the ‘931 patent is “ANION ELECTRONIC CIGARETTE”.  Therefore, it does not satisfy the original patent rule.


Conclusion
	Claims 9-31 are rejected.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.9,894,931 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571) 272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisor: Timothy Speer at (313) 446-4825.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991






Conferees:
/Jerry D Johnson/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991